UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GRACE J. HADEED; JOAN WINTER,          
              Plaintiffs-Appellants,
                 v.
                                                No. 03-1779
THOMAS ABRAHAM; GLENDA
ABRAHAM,
            Defendants-Appellees.
                                       
GRACE J. HADEED; JOAN WINTER,          
              Plaintiffs-Appellants,
                 v.
                                                No. 03-1962
THOMAS ABRAHAM; GLENDA
ABRAHAM,
            Defendants-Appellees.
                                       
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
              Henry Coke Morgan, Jr., District Judge.
                          (CA-02-695-2)

                       Argued: May 4, 2004

                      Decided: June 30, 2004

     Before WILLIAMS and TRAXLER, Circuit Judges, and
        Pasco M. BOWMAN, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.
2                        HADEED v. ABRAHAM
                            COUNSEL

ARGUED: John Bertram Mann, LEVIT & MANN, P.C., Richmond,
Virginia, for Appellants. Lawrence Steven Emmert, SYKES, BOUR-
DON, AHERN & LEVY, P.C., Virginia Beach, Virginia, for Appel-
lees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these consolidated appeals, Grace Hadeed and Joan Winter
appeal from the district court’s order granting Thomas and Glenda
Abraham’s motion for summary judgment in this gender discrimina-
tion action brought under the Federal Fair Housing Act, 42 U.S.C.A.
§§ 3601-31 (West 2003); and the Virginia Fair Housing Act, Va.
Code Ann. § 36-96.3 (Michie 1996). Hadeed and Winter also appeal
from the district court’s order granting the Abrahams’ motions for
attorneys’ fees and costs and for discovery sanctions. For the follow-
ing reasons, we affirm the grant of summary judgment, the award of
attorneys’ fees and costs as a sanction under Fed. R. Civ. P. 11, and
the grant of discovery sanctions under Fed. R. Civ. P. 37.

   We review the grant of summary judgment de novo. Peters v. Jen-
ney, 327 F.3d 307, 314 (4th Cir. 2003). Hadeed and Winter alleged
that the Abrahams engaged in unlawful gender discrimination when
they sold their home to a married couple instead of to Hadeed and
Winter. The district court held that Hadeed and Winter’s proffered
evidence established a prima facie case of discrimination, that the
Abrahams offered a legitimate, nondiscriminatory reason for declin-
ing Hadeed and Winter’s offer, and that Hadeed and Winter proffered
no evidence of pretext. See McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802-05 (1973) (establishing pretext framework); Hill v.
                          HADEED v. ABRAHAM                            3
Lockheed Martin Logistics Mgmt, Inc., 354 F.3d 277, 285 (4th Cir.
2004) (en banc). Accordingly, the district court granted summary
judgment for the Abrahams. Hadeed v. Abraham, 265 F. Supp. 2d 614
(E.D. Va. 2003). Having carefully considered the arguments of coun-
sel, the record, and the applicable legal principles, we believe that the
district court properly granted summary judgment in favor of the
Abrahams. We note that the Supreme Court’s recent decision in
Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003), to the extent that
it applies to this case, does not change this result. Hadeed and Winter
simply have failed to present any evidence from which a reasonable
jury could conclude that gender was a motivating factor in the Abra-
hams’ decision. See Desert Palace, 539 U.S. at 101; Love-Lane v.
Martin, 355 F.3d 766, 786-87 (4th Cir. 2004).

   We review the grant of attorneys’ fees and sanctions for an abuse
of discretion. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405
(1990) (Rule 11 sanctions); Bryant Woods Inn, Inc. v. Howard
County, 124 F.3d 597, 607 (4th Cir. 1997) (attorneys’ fees). The dis-
trict court held that the Abrahams were entitled to attorneys’ fees and
costs under the fee-shifting provision of the Federal Fair Housing Act,
42 U.S.C.A. § 3613(c)(2), and that the Abrahams were also entitled
to attorneys’ fees and costs as a sanction under Fed. R. Civ. P. 11.
The district court noted that the Abrahams were only entitled to
recover the same fees and costs once. Hadeed and Winter did not
oppose the motion for sanctions under Rule 11 in the district court,
and thus, they have forfeited this issue on appeal. Brickwood Contrac-
tors, Inc. v. Datanet Eng’g, Inc., 369 F.3d 385, 396 (4th Cir. 2004)
(en banc) ("Failure to timely raise the [objection to the Rule 11 sanc-
tions] amounts to a forfeiture of the issue."); Williams v. Professional
Transp. Inc., 294 F.3d 607, 614 (4th Cir. 2002) ("Issues raised for the
first time on appeal are generally not considered absent exceptional
circumstances.") Hadeed and Winter have pointed to no circum-
stances that take this case out of the general rule that an issue not
raised below is forfeited, and thus, we decline to exercise our discre-
tion to review the forfeited issue.* Cf. Brickwood Contractors, 369

   *Moreover, even though Hadeed and Winter believed that "the [dis-
trict] Court awarded sanctions against both counsel and Hadeed and
Winter," (Appellants’ Br. in Response to Appellees’ Motion to Dismiss
4                         HADEED v. ABRAHAM
F.3d at 396-98 (exercising discretion to correct an error raised for the
first time on appeal). Accordingly, we affirm the grant of attorneys’
fees and costs to the Abrahams. Because the Abrahams cannot
recover the same costs twice, we need not and do not address the fee-
shifting provision under the Federal Fair Housing Act. Finally, we
hold that the district court did not abuse its discretion in awarding dis-
covery sanctions under Fed. R. Civ. P. 37 for Hadeed and Winter’s
late filings during discovery. We deny the Abrahams’ motion to dis-
miss the appeal.

                                                             AFFIRMED

at 8, No. 03-1779(L), September 22, 2003), Hadeed and Winter’s brief
on appeal challenges only the Rule 11 sanctions as imposed against their
attorney. The brief does not address Rule 11 sanctions imposed against
Hadeed and Winter as parties. The district court subsequently clarified
that the Rule 11 sanctions were awarded against "Plaintiffs solely, and
not against Plaintiffs’ attorneys." (District Court Order of December 15,
2003.) Because Hadeed and Winter’s brief does not address Rule 11
sanctions against Hadeed and Winter as parties, they have also aban-
doned this issue on appeal. See Fed. R. App. P. 28(a)(9); Edwards v. City
of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).